DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the piston is supported against the sealing member to be prevented from being separated from the sleeve housing.” This limitation implies that the piston is prevented by being moved from the sleeve housing which prevents a piston from reciprocating. A piston that cannot reciprocate does not perform as a piston should and results in an indefinite claim. For examination purposes, the claim will be interpreted such that the piston is able to interlock with the sealing member to prevent a movement. 
Claims 8 and 9 are rejected for depending from an indefinite and unclear claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR-10-1402708 (Lee hereinafter).
Regarding claim 1
Regarding claim 2, Lee’s teachings are described above in claim 1 where Lee further discloses a blocking protrusion which is radially outwardly protruded is formed on an outer circumferential surface of the piston (Protrusion on the piston 120 matching the shape of 133), and wherein the separation prevention protrusion is protruded in a radially inward direction from an inner circumferential surface of the sealing member to pass by an outer edge of the blocking protrusion (Figure 3 shows this relationship between 120 and 133).
Regarding claim 3, Lee’s teachings are described above in claim 1 where Lee further discloses that the sealing member is supported by a return spring, which is disposed within the sleeve housing, together with the piston (Return spring 125 supports 133/134/138 in a manner within the sleeve 110).
Regarding claim 4, Lee teaches a piston pump (Figure 3) that discloses a sleeve housing (Sleeve 110) which is provided with a discharge hole and defines a bore (Discharge hole 118/141/113 and internal bore of 110); a piston which has an inlet flow passage for drawing oil into the bore and is reciprocally movably inserted into the bore (Piston 120 with inlet passage 121); an inlet valve which is configured to open/close the inlet flow passage (Inlet valve 150); an outlet valve cover which is coupled to the sleeve housing to surround a portion at which the discharge hole is formed (Outlet valve 160 with valve cover 140); an outlet valve which is configured to open/close the discharge hole (Outlet valve 160); an oil filter which is coupled to the sleeve housing (Oil Filter Assembly 135); and a sealing member which is interposed between the sleeve housing and the piston to provide a sealing therebetween (Sealing member 133/134/138), wherein the sealing member is supported against the oil filter so as not to be separated from the sleeve housing (The filter will not be separated from the sleeve), and wherein the sealing member is provided with a separation prevention protrusion against which 
Regarding claim 5, Lee’s teachings are described above in claim 4 where Lee further discloses a blocking protrusion which is radially outwardly protruded is formed on an outer circumferential surface of the piston (profile along 120 matching with the profile of 133), and wherein the separation prevention protrusion is protruded in a radially inward direction from an inner circumferential surface of the sealing member to pass by an outer edge of the blocking protrusion (Figure 3 shows this relationship between 120 and 133).
Regarding claim 6, Lee’s teachings are described above in claim 4 where Lee further discloses that the oil filter is provided with a supporting surface (Surface of 135 mating with 138), and wherein a frontal end of the sealing member is supported against the supporting surface so that the sealing member is prevented from being separated from the sleeve housing (Evident from Figure 3).
Regarding claim 7 (as best understood), Lee teaches a piston pump (Figure 3) that discloses a sleeve housing (Sleeve 110) which is provided with a discharge hole and defines a bore(Discharge hole 118/141/113 and internal bore of 110); a piston which has an inlet flow passage for drawing oil into the bore and is reciprocally movably inserted into the bore (Piston 120 with internal passage along 121); an inlet valve which is configured to open/close the inlet flow passage (Inlet valve 150); an outlet valve cover which is coupled to the sleeve housing to surround a portion at which the discharge hole is formed (Outlet valve 160 with valve cover 140); an outlet valve which is configured to open/close the discharge hole (Outlet valve 160); and a sealing member which is interposed between the sleeve housing and the piston to provide a sealing therebetween (Sealing member 133/134/138), wherein the sealing member is installed so as to be prevented from being separated from the sleeve housing (Shown by Figure 3), and 
Regarding claim 8 (as best understood), Lee’s teachings are described above in claim 7 where Lee further discloses that the sealing member is provided with a separation prevention protrusion which is protruded in a radially inward direction (Shape of 133), and wherein the piston is blocked against the separation prevention protrusion so as to be prevented from being separated from the sleeve housing (¶ 29-30 of the provided translation).
Regarding claim 9 (as best understood), Lee’s teachings are described above in claim 7 where Lee further discloses an oil filter which is connected to the sleeve housing (Filter Assembly 135), wherein the sealing member is supported against a supporting surface formed in the oil filter so as to be prevented from being separated from the sleeve housing (Evident from Figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746